On Motion for Rehearing.
HAWKINS, J.
On the point of newly discovered evidence we observe that “where it clearly appears that the newly discovered testimony was not probably true, either by reason of the facts proven at the trial, or by the controverting affidavits on the motion, or otherwise, a new trial sought on that ground is properly denied.” Branch’s Ann. Tex. P. C. § 200, and cases there cited, among them being Cole v. State, 16 Tex. App. 461. See, also, McDowell v. State, 96 Tex. Cr. R. 512, 258 S. W. 186.
We think that in applying the foregoing principle the learned trial judge would have been guilty of no abuse of discretion in predicating his action in overruling the motion for new trial on the proposition that both from the facts proven on the trial aña the controverting affidavits on the motion, the alleged newly discovered evidence was not probably true.
We see no necessity of discussing the other questions presented in the motion for rehearing.
The motion for rehearing is overruled.